      Case 1:20-cv-00212-DLH-CRH Document 12 Filed 01/07/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Larisa Dirkzwager,                  )
                                    )    ORDER FOR STATUS CONFERENCE
              Plaintiff,            )
                                    )
       vs.                          )
                                    )
Archer-Daniels-Midland Company,     )
                                    )    Case No. 1:20-cv-212
              Defendant.            )
______________________________________________________________________________

       A conference will be held before the magistrate judge on March 10, 2021, at 9:00 a.m. to

take measure of the parties progress to date and to gauge the parties interest in an early settlement

conference. The conference will be conducted via telephone conference. To participate in the

conference, the parties shall call the following number and enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

       IT IS SO ORDERED.

       Dated this 7th day of January, 2021.


                                              /s/ Clare R. Hochhalter
                                              Clare R. Hochhalter, Magistrate Judge
                                              United States District Court
